Judgment in favor of plaintiff in the sum of $165,217, unanimously reversed, on the law and on the facts, the verdict vacated, and a new trial granted, with costs to defendant-appellant, unless plaintiff stipulates to accept $100,000 in lieu of the award by verdict, in which event the judgment is modified to that extent, and is affirmed as thus modified, with costs to defendant-appellant. In this personal injury negligence action it is evident that the jury verdict is grossly excessive in its award of damages, and that a verdict in excess of $100,000 is not warranted by the record. Settle order on notice. Concur — Rabin, J. P., Valente, Stevens, Eager and Steuer, JJ.